Citation Nr: 1513908	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for kidney cysts to include as due to Agent Orange herbicide exposure.

2.  Entitlement to service connection for a heart disease to include as due to Agent Orange herbicide exposure and as secondary to service-connected disability.

3.  Entitlement to service connection for diabetes mellitus type II to include as due to Agent Orange herbicide exposure and as secondary to service-connected disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for obstructive sleep apnea (OSA) to include as due to Agent Orange herbicide exposure and as secondary to service-connected disability.

6.  Entitlement to a compensable rating for bilateral hearing loss disability.

7.  Entitlement to service connection for peripheral neuropathy, left lower extremity.  

8.  Entitlement to service connection for peripheral neuropathy, right lower extremity.  

9.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

10.  Entitlement to service connection for peripheral neuropathy, right upper extremity.  

11.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to service connected diabetes.  

12.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 27, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO in July 2008, May 2011 and March 2012.  

In July 2014, the Veteran testified at a hearing before RO personnel on the issues of service connection for heart disease, kidney cysts and diabetes mellitus.  In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Additionally, evidence has been associated with the Veteran's claims folder subsequent to the last statement of the case (SOC)/ supplemental statement of the case (SSOC) along with a waiver of RO consideration.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issue of service connection for heart disease is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

For reasons expressly discussed below, claims 7 through 12 are being remanded for the issuance of an appropriate statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  These issues have, therefore, been added to the title page of this decision.

The issue of service connection for chloracne has been raised by the record in the January 2015 hearing testimony, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, during the videoconference hearing before the undersigned, that a withdrawal of his appeal with respect to the issue of entitlement to service connection for kidney cysts is requested.

2.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, during the videoconference hearing before the undersigned, that a withdrawal of his appeal with respect to the issue of entitlement to service connection for GERD is requested.

3.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, during the videoconference hearing before the undersigned, that a withdrawal of his appeal with respect to the issue of entitlement to a compensable rating for bilateral hearing loss disability.

4.  The evidence is at least in equipoise as to whether the Veteran's OSA is proximately due to or the result of the service-connected low back strain.

5.  The evidence is at least in equipoise as to whether the Veteran's diabetes mellitus is proximately due to or the result of the service-connected low back strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for kidney cysts by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for GERD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal for entitlement to a compensable rating for bilateral hearing loss disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  OSA is secondary to the service-connected low back strain, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

5.  Diabetes mellitus is secondary to the service-connected low back strain, and service connection on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for kidney cysts and GERD, and compensable rating for bilateral hearing loss disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated during the January 2015 videoconference hearing that he wished to withdraw his appeal for entitlement to service connection for kidney cysts and GERD, and a compensable rating for bilateral hearing loss disability.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.

II.  Service connection for OSA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Veteran's claim for entitlement to service connection for OSA is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

First, the evidence shows that during the appeal period in February 2008, the Veteran underwent a sleep study and was diagnosed with moderate sleep apnea.  See February 2008 Center for Sleep Medicine report.  Thus, the Board finds that the Veteran currently has obstructive sleep apnea or OSA. 

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's OSA is secondary to the service-connected lumbar strain.  Specifically, the Board finds that the December 2014 private medical opinion from J.M.D., M.D., and the 2011 VA examiner's opinion are of equal probative value.  Dr. D.'s opinion supports a finding that the Veteran's sleep apnea is proximately due to or the result of the Veteran's lumbar strain.  Dr. D. opined that the Veteran's lumbar strain "led to the obesity which led to the sleep apnea."  Dr. D. referenced an October 2007 statement from Dr. K. which cited to treatment for the low back.  Dr. K.'s opinion was that the Veteran's low back pain prevented exercise and contributed to the onset of diabetes and weight gain and may also contribute to sleep apnea.  Dr. D. noted he agreed with Dr. K. and that he could state with a 50% probability that the back pain as likely as not caused obesity and then sleep apnea in this Veteran.  On the other hand, the 2011 VA examiner's opinion does not support a finding that the Veteran's sleep apnea is proximately due to or the result of the Veteran's low back strain.  

Based on this evidence, the Board finds that there is an approximate balance of positive and negative evidence regarding the issue of whether the OSA is secondary to low back strain.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that the Veteran's OSA is proximately due to or the result of low back strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Accordingly, service connection for OSA is warranted on a secondary basis.  38 C.F.R. § 3.310.

III.  Service connection for diabetes mellitus

The requirements for service connection as delineated above apply to the Veteran's service connection claim for diabetes.  

First, the evidence shows that during the appeal period, beginning in October 2007, the Veteran has a diagnosis of diabetes from Dr. K.  Thus, the Board finds that the Veteran currently has diabetes.

Second, the Board finds that the evidence is in equipoise as to whether the Veteran's diabetes is secondary to the service-connected lumbar strain.  Specifically, the Board finds that the 2007 and 2008 private medical opinions from Dr. K., and the June 2011 VA examiner's opinion are of equal probative value.  Dr. K.'s opinion supports a finding that the Veteran's diabetes is proximately due to or the result of the Veteran's lumbar strain.  Dr. K. opined that the Veteran's "low back pain which started after military injuries and which prevents him from exercising resulting in weight gain and contributing to the onset of his diabetes."  In April 2008, Dr. King notes that the Veteran has low back pain which started after military injuries and which prevents him-from exercising resulting in weight gain and more likely than not has caused the onset of his diabetes.  On the other hand, the June 2011 VA examiner's opinion does not support a finding that the Veteran's diabetes is proximately due to or the result of the Veteran's low back strain.  

Thus, in light of the VA medical opinions and resolving any doubt in the Veteran's favor, the Board finds that service connection for the Veteran's diabetes mellitus secondary to his service-connected low back strain disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal for entitlement to service connection for kidney cysts is dismissed.  

The appeal for entitlement to service connection for GERD is dismissed.  

The appeal for entitlement to service connection for a compensable rating for bilateral hearing loss disability is dismissed.  

Service connection for obstructive sleep apnea is granted.

Service connection for diabetes mellitus is granted.

	(CONTINUED ON NEXT PAGE)



REMAND

As to the remaining claims, additional development is necessary in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2014).  

The Veteran has urged that he was exposed to Agent Orange primarily at Camp Westover in Massachusetts and he should be presumptively service-connected for his heart disability.  The record reflects that the RO could not verify his exposure at Westover AFB.  A September 2011 DPRIS response included the following:

After a review of available historical information we were unable to document that [the Veteran] or personnel assigned to the 42nd Bomb Wing 45th Air Division (less Detachments) stationed at Westover Air Force Base (AFB) Massachusetts were exposed to Agent Orange or tactical herbicides while stationed at Westover AFB Massachusetts. To date available historical information does not document Agent Orange or tactical herbicide spraying testing or storage at Westover AFB Massachusetts during 1974.  

The Veteran provided testimony before the RO in July 2014 in which he stated that he went on a temporary duty assignment to an air base in Thailand.  This is relevant because VA concedes Agent Orange exposure for specific sites in Thailand and for specific duties on base perimeters.  He stated he was in U-Tapao for three weeks.   However, the Veteran's service personnel records do not reflect any such temporary assignments and his DD 214 reflects no foreign or sea service.  The Veteran did not make this assertion at the hearing before the undersigned, but did describe what he believed was herbicide exposure at Westover.  

As to the claim for heart disability, the Veteran also maintains this is due to service-connected lumbar strain and also to his sedentary lifestyle that resulted from his multiple service-connected disabilities.  He testified that the condition started in 2004 and added that he had mini-strokes in 2008.  The record reflects that he was hospitalized in December 2004 for chest pains.  Again, the Board notes the Veteran's credible testimony as to this matter.  The Board does not find that an adequate examination has been conducted as to this issue.  Under the circumstances, particularly considering the grant of service connection for diabetes in this decision, the Board will order an examination and opinion as to this issue.  

Examination is warranted in order to determine whether there is current heart disability related to the Veteran's service or service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to issues 7 through 12, additional action is warranted.  In an October 2014 rating decision, the RO denied issues 7 through 11, entitlement to service connection for peripheral neuropathies of the upper and lower extremities, as well as whether new and material evidence had been presented with regard to the claim for erectile dysfunction.  The Veteran filed a notice of disagreement with that decision in November 2014.  A Statement of the Case has not been issued as it relates to these issues.  The Board is required to remand the issue so that the Veteran may be provided with a Statement of the Case.  Manlicon v. West, 12 Vet. App. 238 (1999).  

In an August 2011 rating decision, the RO increased the Veteran's disability rating for PTSD 30 to 50 percent, effective October 27, 2010.  This was subsequent to the Veteran having filed a notice of disagreement in September 2010 with the rating decision of September 2010 that denied an increased rating over 30 percent for service-connected PTSD.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, a Statement of the Case should be issued for that part of the increased rating claim that was not granted by the August 2011 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case on issues 7 through 12.  The issues should be certified to the Board only if a timely substantive appeal is received.  

2.  Obtain any outstanding VA treatment records. 

3.  Take any required steps to verify any service for the Veteran in Thailand, and determine whether any service verified is in an area where the Veteran would have been exposed to herbicide.

4.  Request that the Veteran provide or authorize the release of any outstanding medical records, to include but not limited to any additional records from Drs. K. and D, and records relevant to any heart disability.  

5.  Then, the Veteran should be afforded an examination by a VA examiner to determine whether the nature and etiology of any heart disabilities that have been present during the pendency of this claim. 

The examiner should review the claims files.  Based on the review of the claims files and examination of the Veteran, the examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any heart disability present originated during service or is otherwise etiologically related to service or was caused or aggravated (i.e., worsened) beyond the natural progress by service-connected disability or disabilities including disability of the low back, ankles, knees, hips, PTSD or diabetes mellitus.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's heart disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability or disabilities of the low back, ankles, knees, hips, PTSD or diabetes mellitus.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

6.  The RO should also undertake any other development it determines to be warranted. 

7.  The RO should then re-adjudicate the claim for heart disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


